DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Claims 1, 8 and 15 have been amended.  Claims 3, 10 and 17 have been canceled.  Claims 1-2, 4-9, 11-16 and 18-20 are presented for examination, with claims 1, 8 and 15 being independent.

Claim Rejections - 35 USC § 101
Applicant’s amendment/argument with regard to rejection of claims 1-2, 4-9, 11-16 and 18-20 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 1 and all of the relevant factors with respect to the claim as a whole, it is still directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no transformation, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: receiving, computing, querying, comparing, determining, monitoring and allocating, describe the abstract idea but do nothing to render the concept less abstract.  These limitations do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
The computer as recited at a high level of generality, is generic computer includes components; e.g. a generic memory performing a generic computer function of storing computer program (s). A generic processor performing a generic computer function of processing data.  Thus, generic computer performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Accordingly, these additional elements do not automatically render a claim eligible.

 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-2, 4-9, 11-16 and 18-20 are directed to the abstract idea for deduplicated data in storage tier. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1, 8 and 15
             Independent claims 1, 8 and 15 recite limitations of:
receiving data to be stored in a storage environment; 
computing a hash relating to the received data; 
querying storage deduplication agents for storage analytics from storage systems within the storage environment; 
receiving the storage analytics from the storage deduplication agents, wherein the storage analytics include hash tables for the storage systems containing deduplicated data; 
comparing the hash to the hash tables to detect similarities; 
determining a performance requirement related to deduplication rates for a storage tier for the received data;
monitoring deduplication performance analytics relating to the deduplication rates of the storage systems for the storage tier; and 
allocating the received data to the storage system based on the similarities relating to the hash and the hash table, the performance requirement for the received data, and the performance capabilities relating to the storage systems to optimize the available storage capacity within the storage systems.

The limitations of receiving …, computing …, querying …,  receiving …; comparing …, determining…, monitoring … and allocating …, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, e.g. abstract idea.  Nothing in the claims element precludes the step from practically being performed in the mind. That is, other than reciting:  a computer-implemented, a computer readable storage medium, a memory, a processor, nothing in the claims elements preclude the steps from practically being performed in the mind.  The computer under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements, A computer-implemented, a computer readable storage medium, a memory, a processor, to perform the steps in the claims. These are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2, 4-7, 9, 11-14, 16 and 18-20
The limitations as recited in claims 2, 4-7, 9, 11-14, 16 and 18-20 are simply describe the concepts of evaluating data quality by using rules.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-7, 9-14 and 16-20 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda et al., US 2017/0115922 (hereinafter “Imaeda”), in view of Douglis et al., US 8639669 (hereinafter "Douglis"), and further in view of Attarde et al., US 2011/0231362 (hereinafter “Attarde”).

Regarding claim 1, Imaeda discloses, A computer-implemented method comprising: 
receiving data to be stored in a storage environment (e.g. receives a write command, Imaeda: [0087] and Fig. 8); 
computing a hash relating to the received data (e.g. calculates hash value Hc of write data WD to be written in accordance with the write command, Imaeda: [0088] and Fig. 8); 
querying storage deduplication agents for storage analytics from storage systems within the storage environment (e.g. The deduplication controller 1363 excludes, physical chunk by physical chunk, so-called data duplication that data items of the same content are stored in a plurality of physical chunks, Imaeda: [0064] and abstract); 
receiving the storage analytics from the storage deduplication agents, wherein the storage analytics include hash tables for the storage systems containing deduplicated data (e.g. the deduplication controller refers to the duplication management table based on hash value Hc, and thus performs an operation of searching the duplication management table for an entry (target entry) including a hash value equal to hash value Hc, Imaeda: [0089] and Fig. 8.  The duplication management table includes hash values; therefore, it has been interpreted as hash table, Imaeda: Fig. 5); 
comparing the hash to the hash tables to detect similarities (e.g. performs an operation of searching the duplication management table for an entry (target entry) including a hash value equal to hash value Hc, Imaeda: [0089] and Fig. 8.  The duplication management table includes hash values; therefore, it has been interpreted as hash table, Imaeda: Fig. 5); 
Imaeda does not directly or explicitly disclose:
determining a performance requirement related to deduplication rates for a storage tier for the received data;
monitoring deduplication performance analytics relating to the deduplication rates of the storage systems for the storage tier; and 
Douglis teaches:
determining a performance requirement related to deduplication rates for a storage tier for the received data (e.g. chunk evaluation unit 105 is configured to determine a new average chunk size that when the data chunks are chunked according to the new average chunk size, the storage system would have a better deduplication rate or better performance in view of the overhead cost to maintain such data chunks. The new average chunk size may be determined based on values of the fingerprints of the data chunks at a logical stream level or at a physical chunk level.  A deduplication rate of the new chunks is determined based on the merged.  New resized chunks are transmitted to storage system, e.g. tiered data storage system, Douglis: col.5, lines 39-62, Fig. 5 and Fig. 12); 
monitoring deduplication performance analytics relating to the deduplication rates of the storage systems for the storage tier (e.g. FIG. 11 is a block diagram illustrating a system to estimate performance of a deduplicated storage system based on average chunk sizes according to one embodiment of the invention. Referring to FIG. 11, storage system 1100 may represent any of the storage systems described above, such as system 104 of FIG. 1, e.g. tiered data storage system.  In one embodiment, the first data chunks may be generated by partitioning the data chunks originally stored in the stored in the storage system. Second metadata of the potential second data chunks is generated based on first metadata of the first data chunks, for example, without using the actual first data chunks. The duplication rate of the potential second data chunks may be determined based on the second metadata, Douglis: col. 16, lines 23-56 and Fig. 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method for deduplication and storage tiering as discloses by Imaeda to include Techniques for evaluating deduplication effectiveness of data chunks in a storage system as taught by Douglis to provide the best balance between deduplication effectiveness and overhead.
Imaeda in view of Douglis does not directly or explicitly disclose:
allocating the received data to the storage system based on the similarities relating to the hash and the hash table, the performance requirement for the received data, and the performance capabilities relating to the storage systems to optimize the available storage capacity within the storage systems.
Attarde teaches:
allocating the received data to the storage system based on the similarities relating to the hash and the hash table, the performance requirement for the received data, and the performance capabilities relating to the storage systems to optimize the available storage capacity within the storage systems (e.g. storing/allocating received data may be performed according to a storage policy (and a schedule policy in additional). The storage policy comprises: a storage location, relationships between system components, network pathway to utilize, retention policies, data characteristics, compression or encryption requirements, preferred system components to utilize in a storage operation, data deduplication, extensible deduplication, and other criteria relating to a storage operation.  For example, the control node 207 can monitor performance characteristics such as consumed and available capacities of existing nodes in the deduplication database, throughput of existing nodes, frequency of hits to existing nodes, performance of existing nodes, network traffic and speed associated with existing nodes, and so on. Thresholds or other metrics can be established such that if the performance characteristic or characteristics of a node or nodes in a database false below the threshold fails to meet the metrics, one or more additional nodes are brought online for deduplication operations, Attarde: [0019], [0034]-[0035], [0060], [0064],[0074] and Figs. 3-5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method for deduplication and storage tiering as discloses by Imaeda in view of Douglis to include systems and methods for extensible data deduplication as taught by Attarde to increase database size.

Regarding claim 2, Imaeda further discloses, wherein the storage analytics further include deduplication rates for the storage systems containing the deduplicated data (e.g. duplication count, Imaeda: [0081], [0094]-[0095], Figs. 5 and 8).

Regarding claim 4, Attarde further teaches, further comprising:
detecting a performance degradation relating to storage capacity from at least one storage system based on the storage analytics received (e.g. if the system is operating with sufficient available capacity, the frequency of hits on existing nodes is below an acceptable limit, the nodes are operating at or above a predetermined minimum speed, the performance characteristics are in bounds and an additional node or nodes are not needed, Attarde: [0064]); 
calculating unduplicated data within the at least one storage system (e.g.  If the resultant hash value does not match a hash value already stored, this indicates that the segment is a new segment of data. In this case, this new segment of data is written into file system, Attarde: [0034]-[0035]); 
determining a different storage system within the storage environment to migrate the unduplicated data onto (e.g. In one embodiment, the node balancing can be performed as a matter of course when a new node 211 is brought online to balance the deduplication load across all the nodes 211 in the system, Attarde: [0065]); and 
migrating the unduplicated data to the different storage system (e.g. new data being stored in the new node, Attarde: [0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method for deduplication and storage tiering as discloses by Imaeda to include systems and methods for extensible data deduplication as taught by Attarde to increase database size.

Regarding claim 5, Attarde further teaches, wherein determining the different storage system comprises:
determining performance capabilities for the storage systems (e.g. nodes with greater processing power, higher throughput capabilities, greater storage capacities, and the like might be assigned a larger range of hash values, Attarde: [0070]-[0074] and Fig. 5); and 
selecting the different storage system based on the performance capabilities and the unduplicated data (e.g. deduplication control node 207 is a dedicated node or a node that is otherwise separate from data nodes, Attarde: [0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method for deduplication and storage tiering as discloses by Imaeda to include systems and methods for extensible data deduplication as taught by Attarde to perform the functions associated with the systems.

Regarding claim 6, Attarde further teaches:
analyzing the hash tables to determine similarities between stored data across the storage environment (e.g. comparing the hash value with the one or more hash values associated with the identified matching hash identifier to determine whether the hash value calculated for the data block received matches a hash value already stored for a data block in the database, Attarde: [0019]);
detecting similar data based on the hash tables stored in separate storage systems, Attarde further teaches (e.g. comparing the hash value with the one or more hash values associated with the identified matching hash identifier to determine whether the hash value calculated for the data block received matches a hash value already stored for a data block in the database, Attarde: [0019]); and
migrating the similar data to one storage system (e.g. calculating hash identifiers for the hash values, wherein a hash identifier uniquely identifies a group of one or more hash values; and associating a hash identifier with hash values in the group of hash values identified by the hash identifier, Attarde: [0019]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method for deduplication and storage tiering as discloses by Imaeda to include systems and methods for extensible data deduplication as taught by Attarde to perform the comparison functions associated with the systems.

Regarding claim 7, Imaeda further discloses, calculating deduplication rates for each of the storage systems based on the hash tables received from the storage deduplication agents (e.g. duplication count, Imaeda: [0081], [0094]-[0095], Figs. 5 and 8).

Claims 8-9 and 11-14 recite steps are similar to subject matter of claims 1-2 and 4-7.  Therefore, claims 8-9 and 11-14 are rejected by the same reasons as discussed in claims 1-2 and 4-7. 

Claims 15-16 and 18-20 recite steps are similar to subject matter of claims 1-2 and 4-6.  Therefore, claims 15-16 and 18-20 are rejected by the same reasons as discussed in claims 1-2 and 4-6. 

Response to Arguments
Applicant’s arguments have been considered but are moot.   New ground of rejection is provided in view of the Amendment filed 09/12/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/27/2022